Kirkpatrick, C. J. — This
certiorari was returnable in September Term, 1811, and is now before the court for consideration, without reasons assigned for reversal. This would be sufficient ground to dismiss [*] the certiorari; but as the parties have thought proper to hand it up for consideration in this State, and as upon inspecting the record, I can see no irregularity, I [700] think the judgment ought to be affirmed.
Rosskpp, J.
Of the same opinion.
Pkkntkgtoít, J.
Inclined to give time to file errors.
Judgment affirmed.
Cited in Holmes v. Williams, 2 Penn. 962.